              Case 2:20-sw-00945-DB Document 4 Filed 07/27/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DENISE N. YASINOW
   Assistant United States Attorney                                          FILED
 3 501 I Street, Suite 10-100                                                Jul 27, 2021
   Sacramento, CA 95814                                                  CLERK, U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF CALIFORNIA
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     IN THE MATTER OF THE APPLICATION               CASE NO: 2:20-SW-0945 DB
11   OF THE UNITED STATES OF AMERICA
     FOR SEARCH WARRANT CONCERNING:                 [PROPOSED] ORDER TO UNSEAL SEARCH
12                                                  WARRANT AND SEARCH WARRANT
     881 REUTER DRIVE, WEST                         AFFIDAVIT
13   SACRAMENTO, CA 95605

14
           Upon application of the United States of America and good cause having been shown,
15
           IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.
16

17   Dated:      July 27, 2021
18                                                    The Honorable Jeremy D. Peterson
                                                      UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANT
